            Case 17-22009                 Doc 37           Filed 02/12/19 Entered 02/12/19 13:31:00                                      Desc Main
                                                            Document     Page 1 of 15




.2
tems Inc.
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS
                                                         EASTERN DIVISION


         In re:                                                                          §
                                                                                         §
         FULLETT, JOSEPH C                                                               §           Case No. 17-22009
         FULLETT, ANNE N                                                                 §
                                                                                         §
                                                       Debtor(s)                         §

                                                      TRUSTEE’S FINAL REPORT (TFR)

                    The undersigned trustee hereby makes this Final Report and states as follows:

                1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
          07/24/2017 . The undersigned trustee was appointed on 07/24/2017 .

                    2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                 3. All scheduled and known assets of the estate have been reduced to cash, released to
         the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
         pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
         disposition of all property of the estate is attached as Exhibit A.

                    4. The trustee realized gross receipts of                                             $             339,558.50

                                           Funds were disbursed in the following amounts:

                                           Payments made under an interim                                                          0.00
                                           disbursement
                                           Administrative expenses                                                       29,677.00
                                           Bank service fees                                                              1,066.99
                                           Other payments to creditors                                                  182,537.54
                                           Non-estate funds paid to 3rd Parties                                               0.00
                                           Exemptions paid to the debtor                                                      0.00
                                           Other payments to the debtor                                                       0.00
                                                                                     1
                                           Leaving a balance on hand of                                   $             126,276.97

   ____________________
              1
                 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
   will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
   maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
   UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-22009                  Doc 37          Filed 02/12/19 Entered 02/12/19 13:31:00                                      Desc Main
                                                         Document     Page 2 of 15




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 12/04/2017 and the
      deadline for filing governmental claims was 01/22/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 20,227.93 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 20,227.93 , for a total compensation of $ 20,227.93 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 124.38 , for total expenses of $ 124.38 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 02/12/2019                                     By:/s/Phillip D. Levey
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                 Case 17-22009     Doc 37   Filed 02/12/19
                                                                                        FORMEntered
                                                                                             1        02/12/19 13:31:00                                Desc Main
                                                                             Document      Page  3 of
                                                                    INDIVIDUAL ESTATE PROPERTY RECORD 15
                                                                                                       AND REPORT                                                                                      Page:        1
                                                                                             ASSET CASES                                                                                                Exhibit A
Case No:            17-22009        JBS    Judge: JACK B. SCHMETTERER                                                          Trustee Name:                       Phillip D. Levey
Case Name:          FULLETT, JOSEPH C                                                                                         Date Filed (f) or Converted (c):     07/24/17 (f)
                    FULLETT, ANNE N                                                                                           341(a) Meeting Date:                 08/28/17
For Period Ending: 02/12/19                                                                                                   Claims Bar Date:                     12/04/17



                                       1                                      2                          3                         4                         5                                     6
                                                                                                Estimated Net Value
                                                                         Petition/         (Value Determined by Trustee,    Property Formally           Sale/Funds                   Asset Fully Administered (FA)/
                              Asset Description                         Unscheduled           Less Liens, Exemptions,          Abandoned                Received by                 Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                Values                 and Other Costs)          OA=554(a) Abandon             the Estate

 1. 218 Sierra Place NE, Albuquerque, NM                                     343,180.00                       336,500.00                                          339,558.50                     FA
     OWNED BY JOSEPH FULLETT ONLY.
 2. 2008 Chrysler Town and Country Touring (Valued                             4,939.00                         3,500.00                                                0.00                     FA
 3. 2010 Honda Civic Sedan LX (Valued via KBB on                               4,897.00                             0.00                                                0.00                     FA
 4. Various used household furnishings and personal                            3,000.00                         3,000.00                                                0.00                     FA
 5. Various small used electronics at liquidated                               1,500.00                         1,500.00                                                0.00                     FA
 6. 2 used bikes, 1 used set of golf clubs and                                    400.00                         400.00                                                 0.00                     FA
 7. Various used clothes                                                          300.00                            0.00                                                0.00                     FA
 8. 2 used watches, 2 used wedding bands and various                           1,500.00                         1,500.00                                                0.00                     FA
 9. Cash                                                                           50.00                           50.00                                                0.00                     FA
 10. Harris                                                                    1,000.00                          139.00                                                 0.00                     FA
 11. Chase                                                                        400.00                         400.00                                                 0.00                     FA
 12. Harris (rental income account)                                               400.00                         400.00                                                 0.00                     FA
 13. Harris                                                                    3,500.00                             0.00                                                0.00                     FA
 14. Fidelity Brokerage Account                                                   200.00                         200.00                                                 0.00                     FA
 15. Etrade. No activity for past 12 months                                         0.00                            0.00                                                0.00                     FA
 16. Prudential                                                                5,000.00                             0.00                                                0.00                     FA
 17. Employer Sponsered                                                        1,500.00                             0.00                                                0.00                     FA
 18. Landlord                                                                  2,200.00                             0.00                                                0.00                     FA
 19. Employer Spondered Term Policy, Beneficiary:                                   0.00                            0.00                                                0.00                     FA
 20. Employer Sponsered Term Policy, Beneficiary: Wife                              0.00                            0.00                                                0.00                     FA

                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                          $373,966.00                      $347,589.00                                         $339,558.50                            $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                                Ver: 21.00a
                                              Case 17-22009                 Doc 37    Filed 02/12/19
                                                                                                  FORMEntered
                                                                                                       1        02/12/19 13:31:00                                    Desc Main
                                                                                       Document      Page  4 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 15
                                                                                                                 AND REPORT                                                                       Page:       2
                                                                                                            ASSET CASES                                                                            Exhibit A
Case No:             17-22009       JBS    Judge: JACK B. SCHMETTERER                                                                       Trustee Name:                      Phillip D. Levey
Case Name:           FULLETT, JOSEPH C                                                                                                      Date Filed (f) or Converted (c):   07/24/17 (f)
                     FULLETT, ANNE N                                                                                                        341(a) Meeting Date:               08/28/17
                                                                                                                 Claims Bar Date:                                              12/04/17
   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Initial Projected Date of Final Report (TFR): 12/20/18           Current Projected Date of Final Report (TFR): 12/03/18




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                                          Ver: 21.00a
                                           Case 17-22009                 Doc 37   Filed 02/12/19 Entered 02/12/19 13:31:00                                 Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   5 of 15                                                                                        Page:     1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                Exhibit B
  Case No:           17-22009 -JBS                                                                                                 Trustee Name:                    Phillip D. Levey
  Case Name:         FULLETT, JOSEPH C                                                                                             Bank Name:                       ASSOCIATED BANK
                     FULLETT, ANNE N                                                                                               Account Number / CD #:           *******5315 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4436
  For Period Ending: 02/12/19                                                                                                      Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                   Separate Bond (if applicable):


           1              2                              3                                                      4                                              5                     6                   7
    Transaction       Check or                                                                                                            Uniform                                                   Account / CD
       Date           Reference                Paid To / Received From                             Description Of Transaction            Tran. Code       Deposits ($)       Disbursements ($)       Balance ($)
                                                                                   BALANCE FORWARD                                                                                                                0.00
          05/08/18                 Old Republic National Title Company             Sale of House                                                               124,709.46                                124,709.46
                                   2600 American Road SE, Ste. 101
                                   Rio Rancho, NM
                          1        OLD REPUBLIC NATIONAL TITLE COMPANY                 Memo Amount:                 336,500.00           1110-000
                                                                                   Sale of House
                                   LEUNG, PATRICK                                     Memo Amount:        (     1,151.43 )               2820-000
                                                                                   Property Taxes 1/1/18-4/20/18
                                   SETERUS                                             Memo Amount:         (       151,374.36 )         4110-000
                                                                                   First Mortgage
                                   BANK OF AMERICA                                    Memo Amount:          (        31,163.18 )         4110-000
                                                                                   Second Mortgage
                                   OLD REPUBLIC NATIONAL TITLE INSURAN                 Memo Amount:         (        1,216.00 )          2500-000
                                                                                   Title Policy
                                   BERNALILO COUNTY TREASURER                         Memo Amount:          (        1,927.86 )          2820-000
                                                                                   Property Taxes
                                   ABCWUA                                             Memo Amount:          (         354.64 )           2500-000
                                                                                   Water Bill
                                   CONCEPT ONE, LLC                                   Memo Amount:          (         350.00 )           2500-000
                                                                                   Home Warranty
                                   PROFESSIONAL SURVEYING LLC                         Memo Amount:          (         239.48 )           2500-000
                                                                                   Survey
                                   NM REAL ESTATE NOW, LLC                            Memo Amount:       (           10,095.00 )         3510-000
                                                                                   Real Estate Commission
                                   SUNBIRD REAL ESTATE SERVICES                       Memo Amount:       (           10,095.00 )         3510-000
                                                                                   Real Estate Commission
                                   NM REAL ESTATE NOW, LLC                            Memo Amount:       (      757.13 )                 2820-000
                                                                                   Real Estate Commision Sales Tax
                                   SUNBIRD REAL ESTATE SERVICES                       Memo Amount:          (         757.13 )           2820-000


                                                                                                                                   Page Subtotals              124,709.46                   0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                            Ver: 21.00a
LFORM24
                                             Case 17-22009               Doc 37   Filed 02/12/19 Entered 02/12/19 13:31:00                           Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   6 of 15                                                                                    Page:     2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                            Exhibit B
  Case No:           17-22009 -JBS                                                                                           Trustee Name:                      Phillip D. Levey
  Case Name:         FULLETT, JOSEPH C                                                                                       Bank Name:                         ASSOCIATED BANK
                     FULLETT, ANNE N                                                                                         Account Number / CD #:             *******5315 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4436
  For Period Ending: 02/12/19                                                                                                Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                               3                                                   4                                          5                       6                   7
    Transaction       Check or                                                                                                      Uniform                                                     Account / CD
       Date           Reference                Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)       Balance ($)
                                                                                   Real Estate Commission Sales Tax
                                   OLD REPUBLIC NATIONAL TITLE INSURAC                 Memo Amount:       (       786.00 )         2500-000
                                                                                   Title Insurance
                                   RANEY, MARK                                        Memo Amount:        (       537.50 )         2500-000
                                                                                   Appraisal Fee
                                   OLD REPUBLIC NATIONAL TITLE INSURAN                Memo Amount:        (       731.00 )         2500-000
                                                                                   Closing Fee
                                   OLD REPUBLIC NATIONAL TITLE INSURAN                 Memo Amount:     (         100.00 )         2500-000
                                                                                   Title Commitment Fee
                                   OLD REPUBLIC NATIONAL TITLE INSURAN                Memo Amount:        (       54.83 )          2820-000
                                                                                   Gross Receipt Tax
                                   OLD REPUBLIC NATIONAL TITLE INSURAN                 Memo Amount:       (       50.00 )          2500-000
                                                                                   Pro Rata Search Fee
                                   OLD REPUBLIC NATIONAL TITLE INSURAN                Memo Amount:        (       50.00 )          2500-000
                                                                                   Special Assessment Fee
          06/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          143.50          124,565.96
          06/19/18        1        Seterus                                         Turnover of escrow account balance.             1110-000                   1,130.64                               125,696.60
          07/09/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          179.86          125,516.74
          08/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          186.62          125,330.12
          08/26/18        1        Seterus                                         Turnover of Escrow Account                      1110-000                   1,927.86                               127,257.98
                                   14523 SW Millikan Way
                                   Suite 200
                                   Beaverton, OR
          08/27/18     010001      Illinois Department of Revenue                  Estate Income Taxes - 2018                      2820-000                                          424.00          126,833.98
                                   P.O. Box 19053                                  FEIN XX-XXXXXXX
                                   Springfield, IL                                 TAX YEAR - 2018
                                                                                   IL - 1041 - V
          09/10/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          186.77          126,647.21
          10/05/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          182.24          126,464.97


                                                                                                                             Page Subtotals                   3,058.50               1,302.99
          UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                                                                                                        Ver: 21.00a
LFORM24
                                           Case 17-22009                 Doc 37   Filed 02/12/19 Entered 02/12/19 13:31:00                           Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   7 of 15                                                                                    Page:    3
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                           Exhibit B
  Case No:           17-22009 -JBS                                                                                           Trustee Name:                    Phillip D. Levey
  Case Name:         FULLETT, JOSEPH C                                                                                       Bank Name:                       ASSOCIATED BANK
                     FULLETT, ANNE N                                                                                         Account Number / CD #:           *******5315 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4436
  For Period Ending: 02/12/19                                                                                                Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                              3                                               4                                               5                       6                  7
    Transaction       Check or                                                                                                      Uniform                                                     Account / CD
       Date           Reference                Paid To / Received From                       Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
          11/07/18                 ASSOCIATED BANK                                  BANK SERVICE FEE                               2600-000                                           188.00        126,276.97
     t 12/12/18                    Trsf To Axos Bank                                FINAL TRANSFER                                 9999-000                                      126,276.97                  0.00

                                          Memo Allocation Receipts:           336,500.00                 COLUMN TOTALS                                   127,767.96              127,767.96                   0.00
                                      Memo Allocation Disbursements:          211,790.54                     Less: Bank Transfers/CD's                         0.00              126,276.97
  * Reversed                                                                                             Subtotal                                        127,767.96                  1,490.99
  t Funds Transfer                              Memo Allocation Net:          124,709.46                     Less: Payments to Debtors                                                   0.00
                                                                                                         Net
                                                                                                                                                         127,767.96                  1,490.99




                                                                                                                             Page Subtotals                        0.00           126,464.97
          UST Form 101-7-TFR (5/1/2011) (Page: 7)                                                                                                                                                       Ver: 21.00a
LFORM24
                                              Case 17-22009                 Doc 37   Filed 02/12/19 Entered 02/12/19 13:31:00                            Desc Main
                                                                                      DocumentFORM Page
                                                                                                    2   8 of 15                                                                                               Page:       4
                                                                            ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                       Exhibit B
  Case No:           17-22009 -JBS                                                                                               Trustee Name:                       Phillip D. Levey
  Case Name:         FULLETT, JOSEPH C                                                                                           Bank Name:                          Axos Bank
                     FULLETT, ANNE N                                                                                             Account Number / CD #:              *******0095 Checking Account
  Taxpayer ID No:    *******4436
  For Period Ending: 02/12/19                                                                                                    Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                                 Separate Bond (if applicable):


          1                2                                3                                                4                                                 5                          6                         7
    Transaction       Check or                                                                                                          Uniform                                                               Account / CD
       Date           Reference                   Paid To / Received From                        Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                      BALANCE FORWARD                                                                                                                         0.00
     t 12/12/18                     Trsf In From ASSOCIATED BANK                      INITIAL WIRE TRANSFER IN                         9999-000                126,276.97                                            126,276.97

                                            Memo Allocation Receipts:                0.00                    COLUMN TOTALS                                    126,276.97                          0.00                  126,276.97
                                        Memo Allocation Disbursements:               0.00                        Less: Bank Transfers/CD's                    126,276.97                          0.00
  * Reversed                                                                                                 Subtotal                                                  0.00                       0.00
  t Funds Transfer                                 Memo Allocation Net:              0.00                        Less: Payments to Debtors                                                        0.00
                                                                                                             Net
                                                                                                                                                                       0.00                       0.00
                                                                                                                                                                                     NET                             ACCOUNT
                     Total Allocation Receipts:           336,500.00                                          TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
               Total Allocation Disbursements:            211,790.54                        Checking Account (Non-Interest Earn - ********5315                 127,767.96                     1,490.99                         0.00
                                                                                                             Checking Account - ********0095                            0.00                        0.00              126,276.97
                   Total Memo Allocation Net:             124,709.46
                                                                                                                                                     ------------------------    ------------------------   ------------------------
                                                                                                                                                               127,767.96                     1,490.99                126,276.97
                                                                                                                                                     ==============             ==============              ==============
                                                                                                                                                      (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                 Transfers)               To Debtors)                    On Hand




                                                                                                                                 Page Subtotals                126,276.97                          0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 8)                                                                                                                                                                       Ver: 21.00a
LFORM24
                  Case 17-22009               Doc 37           Filed 02/12/19 Entered 02/12/19 13:31:00                                   Desc Main
                                                                Document     Page 9 of 15

                                                                            EXHIBIT C
 Page 1                                                                                                                                             Date: February 12, 2019
                                                                     ANALYSIS OF CLAIMS REGISTER

  Case Number: 17-22009                                                        Priority Sequence
  Debtor Name: FULLETT, JOSEPH C                                                                          Joint Debtor: FULLETT, ANNE N
  Claims Bar Date: 12/04/17

 Code #           Creditor Name & Address                  Claim Class      Notes                               Scheduled                     Claimed             Allowed
                U.S. Bankruptcy Court Clerk              Administrative                                                 $0.00                 $181.00               $181.00
 001
 2700-00

                Phillip D. Levey                         Administrative                                                 $0.00              $20,227.93            $20,227.93
 001            2722 North RAcine Avenue
 2100-00        Chicago, IL 60614

                Kutchins, Robbins & Diamond, Ltd.        Administrative                                                 $0.00               $2,570.50             $2,570.50
 001            1101 Perimeter Road, Suite 760
 3410-00        Schaumburg, IL 60173

                Phillip D. Levey                         Administrative                                                 $0.00              $13,860.00            $13,860.00
 001            2722 North Racine Avenue
 3110-00        Chicago, IL 60614

                Phillip D. Levey                         Administrative                                                 $0.00                 $124.38               $124.38
 001            2722 North Racine Avenue
 2200-00        Chicago, IL 60614

                             Subtotal for Priority 001                                                                  $0.00              $36,963.81            $36,963.81
 000012         Federal National Mortgage Association Secured                                                           $0.00                   $0.00                 $0.00
 050            c/o Seterus, Inc. as servicer for FNMA (12-1) Real Estate located at: 218
 4110-00        P.O. Box 1047                          Sierra PL NE, Albuquerque, New Mexico 87108
                Hartford, CT 06143-1047
                                                       (12-1) Arrearage: $0.00
                                                       WITHDRAWN



                             Subtotal for Priority 050                                                                  $0.00                   $0.00                 $0.00
 000002A        Internal Revenue Service                 Priority                                                       $0.00               $4,140.11             $4,140.11
 058            PO Box 7346
 5800-00        Philadelphia, PA 19101-7346

 000014A        Illinois Department of Revenue           Priority                                                       $0.00                   $0.00                 $0.00
 058            Bankruptcy Section                         WITHDRAWN
 5800-00        P.O. Box 19035
                Springfield, IL 62794-9035

                             Subtotal for Priority 058                                                                  $0.00               $4,140.11             $4,140.11
 000001         Discover Bank                            Unsecured                                                      $0.00               $5,791.84             $5,791.84
 070            Discover Products Inc
 7100-00        PO Box 3025
                New Albany, OH 43054-3025

 000003         Jeanne Kostlevy                          Unsecured                                                       $0.00             $50,389.40            $50,389.40
 070            31 Alpen Rose Way                         notified 09/21/2017-ps(3-2) incorrect pdf, filer notified 09/21/2017-ps
 7100-00        Mills River, NC 28759

 000004         TD Bank, USA                             Unsecured                                                      $0.00               $1,595.39                 $0.00
 070            by American InfoSource LP as agent        CLAIM RE ANN FULLET ONLY - NO DISTRIBUTION.
 7100-00        4515 N Santa Fe Ave
                Oklahoma City, OK 73118




CREGIS2
          UST Form 101-7-TFR (5/1/2011) (Page: 9)                                                                                   Printed: 02/12/19 11:49 AM   Ver: 21.00a
                  Case 17-22009               Doc 37           Filed 02/12/19 Entered 02/12/19 13:31:00                     Desc Main
                                                                Document     Page 10 of 15

                                                                            EXHIBIT C
 Page 2                                                                                                                                Date: February 12, 2019
                                                                     ANALYSIS OF CLAIMS REGISTER

  Case Number: 17-22009                                                      Priority Sequence
  Debtor Name: FULLETT, JOSEPH C                                                                  Joint Debtor: FULLETT, ANNE N
  Claims Bar Date: 12/04/17

 Code #           Creditor Name & Address                  Claim Class    Notes                       Scheduled                   Claimed           Allowed
 000005         Cavalry SPV I, LLC                       Unsecured                                           $0.00           $16,695.55             $16,695.55
 070            500 Summit Lake Drive, Ste 400            (5-1) Cavalry SPV I, LLC as
 7100-00        Valhalla, NY 10595                        assignee of Citibank, N.A./AAdvantage
                                                          Joseph Fullett only.


 000006         Cavalry SPV I, LLC                       Unsecured                                           $0.00           $12,660.06                  $0.00
 070            500 Summit Lake Drive, Ste 400            (6-1) Cavalry SPV I, LLC as
 7100-00        Valhalla, NY 10595                        assignee of Citibank, N.A./AAdvantage
                                                          CLAIM RE ANN FULLET ONLY - NO DISTRIBUTION.


 000007         Cavalry SPV I, LLC                       Unsecured                                           $0.00           $11,648.53             $11,648.53
 070            500 Summit Lake Drive, Ste 400            (7-1) Cavalry SPV I, LLC as
 7100-00        Valhalla, NY 10595                        assignee of Citibank, N.A./AAdvantage
                                                          Joseph Fullett only.


 000008         Midland Funding, LLC                     Unsecured                                           $0.00            $1,982.82              $1,982.82
 070            Midland Credit Management, Inc.           (8-1) Account Number (last 4
 7100-00        as agent for Midland Funding, LLC         digits):2067
                PO Box 2011
                Warren, MI 48090

 000009         Portfolio Recovery Associates, LLC       Unsecured                                           $0.00            $2,977.94              $2,977.94
 070            Successor to SYNCHRONY BANK
 7100-00        (GAP)
                POB 41067
                Norfolk, VA 23541

 000010         Department Stores National Bank          Unsecured                                           $0.00                $663.84             $663.84
 070            c/o Quantum3 Group LLC                    (10-1) Money Loaned
 7100-00        PO Box 657
                Kirkland, WA 98083-0657

 000011         Portfolio Recovery Associates, LLC Unsecured                                                 $0.00            $1,693.88              $1,693.88
 070            SUCCESSOR TO COMENITY BANK (11-1) Judgment
 7100-00        POB 41067
                Norfolk, VA 23541

 000013         Sam Sample                               Unsecured                                           $0.00          $155,000.00            $155,000.00
 070            4321 Cobblestone PI NE
 7100-00        Albuquerque, NM 87109

                             Subtotal for Priority 070                                                       $0.00          $261,099.25            $246,843.80
 000002B        Internal Revenue Service                 Unsecured                                           $0.00            $1,476.89              $1,476.89
 080            PO Box 7346
 7300-00        Philadelphia, PA 19101-7346

 000014B        Illinois Department of Revenue           Unsecured                                           $0.00                  $0.00                $0.00
 080            Bankruptcy Section                        WITHDRAWN
 7200-00        P.O. Box 19035
                Springfield, IL 62794-9035




CREGIS2
          UST Form 101-7-TFR (5/1/2011) (Page: 10)                                                                    Printed: 02/12/19 11:49 AM   Ver: 21.00a
                   Case 17-22009                Doc 37        Filed 02/12/19 Entered 02/12/19 13:31:00                    Desc Main
                                                               Document     Page 11 of 15

                                                                             EXHIBIT C
 Page 3                                                                                                                              Date: February 12, 2019
                                                                      ANALYSIS OF CLAIMS REGISTER

  Case Number:      17-22009                                                Priority Sequence
  Debtor Name:      FULLETT, JOSEPH C                                                           Joint Debtor: FULLETT, ANNE N

 Code #            Creditor Name & Address                 Claim Class    Notes                     Scheduled                   Claimed           Allowed

                               Subtotal for Priority 080                                                   $0.00            $1,476.89              $1,476.89

                     Case Totals:                                                                          $0.00          $303,680.06            $289,424.61
          Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGIS2
          UST Form 101-7-TFR (5/1/2011) (Page: 11)                                                                  Printed: 02/12/19 11:49 AM   Ver: 21.00a
        Case 17-22009              Doc 37     Filed 02/12/19 Entered 02/12/19 13:31:00             Desc Main
                                               Document     Page 12 of 15




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-22009
     Case Name: FULLETT, JOSEPH C
                 FULLETT, ANNE N
     Trustee Name: Phillip D. Levey
                         Balance on hand                                              $              126,276.97

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                          Interim Payments Proposed
                         Reason/Applicant              Total Requested    to Date          Payment
      Trustee Fees: Phillip D. Levey                  $        20,227.93 $                0.00 $      20,227.93
      Trustee Expenses: Phillip D. Levey              $           124.38 $                0.00 $          124.38
      Attorney for Trustee Fees: Phillip D. Levey $            13,860.00 $                0.00 $      13,860.00
      Accountant for Trustee Fees: Kutchins,
      Robbins & Diamond, Ltd.                         $         2,570.50 $                0.00 $         2,570.50
      Charges: U.S. Bankruptcy Court Clerk            $           181.00 $                0.00 $          181.00
                 Total to be paid for chapter 7 administrative expenses               $               36,963.81
                 Remaining Balance                                                    $               89,313.16


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 4,140.11 must be paid in advance of any dividend to general (unsecured)
     creditors.




UST Form 101-7-TFR (5/1/2011) (Page: 12)
        Case 17-22009              Doc 37   Filed 02/12/19 Entered 02/12/19 13:31:00              Desc Main
                                             Document     Page 13 of 15




                 Allowed priority claims are:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          Internal Revenue Service
                          PO Box 7346
                          Philadelphia, PA 19101-
     000002A              7346                            $     4,140.11 $              0.00 $         4,140.11
                 Total to be paid to priority creditors                                $               4,140.11
                 Remaining Balance                                                     $              85,173.05


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 246,843.80 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 34.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          Discover Bank
                          Discover Products Inc
                          PO Box 3025
                          New Albany, OH 43054-
     000001               3025                            $     5,791.84 $              0.00 $         1,998.46
                          Jeanne Kostlevy
                          31 Alpen Rose Way
     000003               Mills River, NC 28759           $    50,389.40 $              0.00 $        17,386.78
                          Cavalry SPV I, LLC
                          500 Summit Lake Drive,
                          Ste 400
     000005               Valhalla, NY 10595              $    16,695.55 $              0.00 $         5,760.77
                          Cavalry SPV I, LLC
                          500 Summit Lake Drive,
                          Ste 400
     000007               Valhalla, NY 10595              $    11,648.53 $              0.00 $         4,019.31




UST Form 101-7-TFR (5/1/2011) (Page: 13)
        Case 17-22009              Doc 37   Filed 02/12/19 Entered 02/12/19 13:31:00             Desc Main
                                             Document     Page 14 of 15




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Midland Funding, LLC
                          Midland Credit
                          Management, Inc.
                          as agent for Midland
                          Funding, LLC
                          PO Box 2011
     000008               Warren, MI 48090           $         1,982.82 $              0.00 $            684.17
                          Portfolio Recovery
                          Associates, LLC
                          Successor to
                          SYNCHRONY BANK
                          (GAP)
                          POB 41067
     000009               Norfolk, VA 23541          $         2,977.94 $              0.00 $          1,027.53
                          Department Stores National
                          Bank
                          c/o Quantum3 Group LLC
                          PO Box 657
     000010               Kirkland, WA 98083-0657 $              663.84 $              0.00 $            229.06
                          Portfolio Recovery
                          Associates, LLC
                          SUCCESSOR TO
                          COMENITY BANK
                          POB 41067
     000011               Norfolk, VA 23541          $         1,693.88 $              0.00 $            584.47
                          Sam Sample
                          4321 Cobblestone PI NE
     000013               Albuquerque, NM 87109      $       155,000.00 $              0.00 $         53,482.50
                 Total to be paid to timely general unsecured creditors               $               85,173.05
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 14)
        Case 17-22009              Doc 37   Filed 02/12/19 Entered 02/12/19 13:31:00            Desc Main
                                             Document     Page 15 of 15




                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 1,476.89 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:

                                                      Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                    of Claim              to Date          Payment
                          Internal Revenue Service
                          PO Box 7346
                          Philadelphia, PA 19101-
     000002B              7346                       $         1,476.89 $              0.00 $            0.00
                 Total to be paid to subordinated unsecured creditors                 $                  0.00
                 Remaining Balance                                                    $                  0.00




UST Form 101-7-TFR (5/1/2011) (Page: 15)
